          Case 2:19-cv-01540-KJN Document 30 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KENNETH DELGADO,                                 No. 2:19-cv-1540 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       JOE A. LIZARRAGA, et al. ,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

18   under 42 U.S.C. § 1983. This action proceeds on plaintiff’s complaint against defendants Barton,

19   Negrete, and Scheurer, based on plaintiff’s claims that on April 4, 2017, at Mule Creek State

20   Prison, such defendants used excessive force for no legitimate penological reason against

21   plaintiff, resulting in physical injuries and pain and suffering in violation of the Eighth

22   Amendment.1 (ECF No. 5 at 3.)

23            On April 23, 2020, the undersigned issued a discovery and scheduling order. On April 27,

24   2020, plaintiff filed a document styled, “Request for Leave to Lodge Case status Summary of

25   Necessary and Material Information.” (ECF No. 29.) In such request, plaintiff seeks such leave

26   under Local Rule 135. (ECF No. 29 at 1.)

27
     1
       Plaintiff consented to the dismissal of defendants Lizarraga, Bacca, and Lomeli, who were
28   dismissed without prejudice from this action. (ECF Nos. 9, 10.)
                                                       1
         Case 2:19-cv-01540-KJN Document 30 Filed 05/11/20 Page 2 of 2

 1             Plaintiff is advised that Local Rule 135 governs the service of documents during the

 2   action. Id. The rule does not provide for the filing of a case summary or for the lodging of

 3   exhibits or evidence. Plaintiff is advised that the court is not a repository for a party’s evidence.

 4   Rather, plaintiff must retain evidence until it is necessary to oppose a dispositive motion or for

 5   trial. At this time, discovery remains open, and no dispositive motion has yet been filed.

 6   Therefore, plaintiff’s request is denied. The filing is held in the court file but disregarded.

 7             Accordingly, IT IS HEREBY ORDERED that:

 8             1. Plaintiff’s request (ECF No. 29) is denied; and

 9             2. Plaintiff’s April 27, 2020 filing (ECF No. 29) is retained in the court record but is

10   disregarded.

11   Dated: May 11, 2020

12

13

14

15   delg1540.disr

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
